DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: the status of application 13/159,446 needs to be updated in paragraph 0001.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 22-26, 34, 35 and 36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hata et al (2010/0286684).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Referring to claims 22, 23 and 34, Hata et al teaches a catheter apparatus comprising: an elongated catheter body (60) having a distal portion, a proximal end, and at least one fluid lumen (13) extending longitudinally therein (paragraphs 0041 and 0043; Figures 7 and 8); a first flexible electrode segment (one of 62) on the distal portion of the catheter body (paragraph 0041); a second flexible electrode segment (one of 62) on the distal portion of the catheter body and spaced from the first flexible electrode segment (Figure 7); and a third electrode (one of 62) positioned on the distal portion and an electrically nonconductive segment (64) between the first and second flexible electrode segments (paragraph 0041; Figure 7), wherein the first and second flexible electrode segments form ablation zones that overlap and form a continuous lesion (paragraphs 0007, 0041-0043; Figures 7 and 8).  


Referring to claim 25, Hata et al teaches wherein the electrically nonconductive segment is sufficiently small in length to provide substantially continuous flexibility across the flexible electrode segments and the corresponding electrically nonconductive segment (Figure 7). 

Referring to claim 26, Hata et al teaches wherein the first and second flexible electrode segments each comprise a sidewall provided with one or more elongated stiffness reductions (gaps cut into a cylindrical sheet) extending through the sidewall, the one or more elongated stiffness reductions providing flexibility in the sidewall for bending movement relative to a longitudinal axis of the catheter (paragraphs 0041 and 0042).

Referring to claim 36, Hata et al teaches wherein the first and second flexible electrode segments each comprise a sidewall provided with one or more elongated stiffness reductions (gaps cut into a cylindrical sheet) extending through the sidewall, the one or more elongated stiffness reductions providing flexibility in the sidewall for bending movement relative to a longitudinal axis of the catheter, and wherein the electrically nonconductive segment is sufficiently small in length to provide substantially .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-25, 27, 28, 32-35, 37 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pappone et al (2008/0249522) (hereinafter Pappone1) in view of Pappone et al (2008/0294158) (hereinafter Pappone2) and Sliwa et al (2008/0091195).
Referring to claims 22, 23 and 34, Pappone1 teaches a catheter apparatus comprising: an elongated catheter body (18) having a distal portion, a proximal end, and at least one fluid lumen (23) extending longitudinally therein (paragraphs 0041 and 0046; Figures 1-5); a first electrode segment (21) on the distal portion of the catheter body; a second electrode segment (one of 22) on the distal portion of the catheter body and spaced from the first electrode segment; and a third electrode (one of 22) positioned on the distal portion and on an electrically nonconductive segment that is between the first and second flexible electrode segments (paragraphs 0041, 0042 and 0046; Figures 1-5).
Pappone1 fails to teach that the electrodes are flexible.  Pappone2 teaches an analogous catheter apparatus comprising a flexible electrode (paragraphs 0060 and 0070; Figures 7A-7C).  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the three electrodes, as taught by Pappone1, to be flexible, as taught by Pappone2, in order to improve continuous electrode to tissue contact and increase electrode-to-tissue surface area, and in turn improve ablation of tissue (paragraph 0060).
The modified Pappone1 reference fails to teach wherein the first and second flexible electrode segments form ablation zones that overlap and form a continuous lesion.  Sliwa et al teaches an analogous catheter apparatus comprising an elongated catheter body (38/72), a plurality of electrodes segments (66/76/82) on a distal portion of the catheter body adjacent the distal end, the plurality of electrode segments 
 	
	Referring to claims 24 and 35, the modified Pappone1 teaches wherein the corresponding electrically nonconductive segment is not as flexible as the neighboring flexible electrode segments (paragraphs 0041, 0042 and 0046; Figures 1-5 of Pappone1 and paragraph 0060; Figures 7A-7C of Pappone2).



Referring to claim 27, the modified Pappone1 reference teaches wherein the first and second flexible electrode segments are biased to stretch lengthwise.  Pappone2 teaches that the electrode is biased to stretch lengthwise (paragraphs 0023 and 0084; Figures 14A and 14B).  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the first and second electrode segments, as taught by Pappone1, to be biased to stretch lengthwise, as taught by Pappone2, in order to provide structural integrity to the electrode and resiliently keep the electrode in a pre-determined configuration at rest (paragraph 0084).

Referring to claims 28 and 37, the modified Pappone1 reference teaches wherein the at least one fluid lumen (23) includes a lumen extension member extending at least partially through the first and second flexible electrode segments, the lumen extension member having a plurality of openings (124/25) configured and arranged to produce a predetermined fluid flow from the lumen extension member through the first and second flexible electrode segments (paragraphs 0042 and 0046-0050; Figure 2).  



Referring to claims 33 and 41, Pappone1 is silent regarding whether the electrically nonconductive segment is less than 1.09 times of a diameter of the distal portion. Due to a lack of disclosed criticality or unexpected results it would be obvious to one of ordinary skill in the art at the time that the invention was made modify the diameter ratio, as taught by Pappone1, such that the electrically nonconductive segment is less than about 1.09 times of a diameter of the distal portion because this is a change in size/proportion that is not sufficient to patentable distinguish over the prior art (See MPEP 2144.04).  One of ordinary skill in the art at the time that the invention was made would know to modify the diameter of the electrically nonconductive segment and/or the diameter of the distal portion such that the electrically nonconductive .

Claims 29-31 and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pappone et al (2008/0249522) (hereinafter Pappone1) in view of Pappone et al (2008/0294158) (hereinafter Pappone2) and Sliwa et al (2008/0091195) as applied to claims 22 and 34 above, and further in view of Bowe (7,013,169).
Referring to claims 29, 30, 38 and 39, Pappone1 fails to teach a measurement circuit coupled with the electrodes.  Bowe teaches a measurement circuit (thermal sensor) coupled with the band electrodes (106) (Col. 4, lines 3-13; Figure 1). It would be obvious to one of ordinary skill in the art at the time that the invention was made modify the three electrodes, as taught by Pappone1, to comprise a measurement circuit, as taught by Bowe, in order to ensure lesions are effectively formed by the electrodes (Col. 4, lines 9-13) and in order to more quickly position the catheter and ensure improved tissue contact before ablation.

Referring to claims 31 and 40, Pappone1 fails to teach wherein the third electrode is a diagnostic electrode.  Bowe teaches an analogous catheter comprising a third electrode as a diagnostic electrode (Col. 4, lines 3-13; Figure 1).  It would be obvious to one of ordinary skill in the art at the time that the invention was made modify the third electrode, as taught by Pappone1, to comprise a diagnostic electrode, as taught by Bowe, in order to ensure lesions are effectively formed by the electrodes (Col. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480.  The examiner can normally be reached on Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794